IN THE COURT OF APPEALS OF TENNESSEE

                  EASTERN SECTION AT KNOXVILLE              FILED
                                                           December 10, 1997

                                                            Cecil Crowson, Jr.
                                                            Appellate C ourt Clerk
DEBRA LYNN ROBERTSON                   )
THURMAN,                               )     McMINN CHANCERY
                                       )
      Plaintiff/Appellee               )     NO. 03A01-9707-CH-00261
                                       )
v.                                     )     HON. EARL HENLEY
                                       )     CHANCELLOR
WILLIAM GROVER THURMAN,                )
                                       )
      Defendant/Appellant              )     AFFIRMED



David L. Valone, Knoxville, for Appellant.
Roger E. Jenne, Cleveland, for Appellee.



                   MEMORANDUM                   OPINION

                                             INMAN, Senior Judge

      This is a domestic relations case wherein the judgment ordering the

appellant, whose income hovered in a six-figure range, to pay $2,000.00

monthly for the support of two children in accordance with the published

guidelines, was affirmed by this Court on October 31, 1995.

      He then voluntarily quit his job to begin a private practice and filed a

motion to reduce the amount of the support because he projected that his 1996

income would be two-thirds less than he previously earned. This motion was

heard on February 8, 1996 and the Chancellor suspended, but did not forgive,

one-half of the ordered amount for one year. Arrearages had then accrued, for

which execution was stayed for four (4) months.



      Appellant thereupon engaged different counsel who filed a motion on
 December 5, 1996 seeking to have his support obligation reduced because he

 earned only $30,000.00 in 1996 as he had forecast in his earlier motion. The

 Chancellor frustratingly observed that this motion and the evidence to be

 offered in support of it was identical to the February 1996 motion and would

 not be heard for a variety of colorful reasons, not the least of which was the

 significant fact that the one year suspension had not expired, after which the

 matter would be again scrutinized. The appellant argues that the Chancellor

 erred in refusing to hear his December 1996 motion.

          This is a peculiarly appropriate case for affirmance pursuant to RULE 10,

 RULES OF THE COURT OF APPEALS,1 since we concur with the Chancellor’s

 observations and can add nothing of jurisprudential value to the case.

          Costs are assessed to the appellant.

                                                                ____________________________
                                                                William H. Inman, Senior Judge

 CONCUR:



 _______________________________
 Houston M. Goddard, Presiding Judge



 _______________________________
 Herschel P. Franks, Judge




 1

Affirmance W itho ut O pin ion - M em orand um Op inion. (b) M E M O R AN D U M O P IN I O N. The Court, w ith
the concurrence of all judges participating in the case, may affirm, reverse or modify the actions of the
trial court by mem orandum opinion when a formal opinion would have no precedential value. W hen
a case is decided by memorandum opinion it shall be designated “M E M O R AN D U M O P IN I O N,” shall not
be published, and shall not be cited or relied on for any reason in a subsequent unrelated case. [As
am end ed b y order filed April 22, 1992 .]